Case: 15-30831      Document: 00513451721         Page: 1    Date Filed: 04/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 15-30831                                April 5, 2016
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
SANDRA C. UNDERWOOD; CARNEL JOSEPH; DARNELL JOSEPH;
GREGORY JOSEPH; LASHAWN JOSEPH,

              Plaintiffs - Appellants

v.

GENERAL MOTORS, L.L.C.,

              Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:14-CV-188


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       The appellants filed this lawsuit against GM under Louisiana state law,
alleging that a design or composition defect in a GM-made vehicle caused an
accident that resulted in the death of the appellants’ parents. The district
court granted GM’s motion for summary judgment, finding that the appellants
had not established a genuine issue of material fact for the necessary elements


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30831    Document: 00513451721     Page: 2   Date Filed: 04/05/2016



                                 No. 15-30831
of Louisiana’s Products Liability Act. For the reasons discussed below, we
affirm.
                                BACKGROUND
      On April 7, 2012, George and Jeanette Joseph were passengers in a 2006
Saturn Vue. The driver of the vehicle claims that while he was driving down
the highway, the vehicle caught fire, causing him to veer off the highway and
hit the guardrail. George and Jeanette died as a result of the injuries sustained
in the accident. The appellants, George and Jeanette’s children, initially filed
suit in Louisiana state court against the State of Louisiana, the driver of the
vehicle, the driver’s insurance company, and GM. The state court dismissed
the claims against the State, and the appellants settled their claims against
the driver and his insurance company. GM then removed the case to federal
court based on diversity jurisdiction.
      The driver of the vehicle also filed a separate suit in state court against
GM and the State of Louisiana. That suit is ongoing. The driver and the
appellants in this case agreed to share discovery and expert witnesses in their
respective claims against GM.
      In June 2014, the federal district court entered a scheduling order,
according to which the appellants were to identify expert witnesses by
November 3, 2014, and produce expert reports by January 15, 2015. The
appellants did not identify any expert witnesses or produce any expert reports
until April 2015, when they filed a motion to reset deadlines for expert
disclosure (motion to reset deadlines). In their motion, the appellants claimed
that they were unable to gain access to the vehicle involved in the accident
until January 16, 2015, because the driver was in possession of the vehicle and
the state court discovery proceedings were progressing at a slower pace. In
May 2015, a magistrate judge denied the appellants’ motion to reset deadlines
because he found that they did not show good cause for failing to comply with
                                         2
    Case: 15-30831     Document: 00513451721     Page: 3   Date Filed: 04/05/2016



                                  No. 15-30831
the scheduling order and because resetting the relevant deadlines would have
required cancelling every remaining deadline. The appellants did not object to
the magistrate judge’s denial of their motion to reset deadlines before the
district court.
      Shortly thereafter, GM moved for summary judgment.                In their
opposition to summary judgment, the appellants relied primarily on expert
testimony. GM then successfully moved to strike the affidavit and curriculum
vitae of the appellants’ expert in light of the appellants’ failure to comply with
the scheduling order. While GM’s motion for summary judgment was still
pending, the appellants moved for an extension of time to file the affidavit and
curriculum vitae of the same expert. In August 2015, The district court denied
this motion.
      On September 17, 2015, the district court granted GM’s motion for
summary judgment. The appellants filed a timely notice of appeal, challenging
the district court’s grant of summary judgment. In their briefs on appeal,
however, the appellants also challenge the magistrate judge’s denial of their
motion to reset deadlines and the district court’s failure to provide them with
additional time to gather information to oppose the motion for summary
judgment.
                                 DISCUSSION
      The appellants argue that the magistrate judge erred in denying their
motion to reset deadlines, and, in the same vein, they argue the district court
erred in denying an extension of time for discovery. We lack jurisdiction to
consider these challenges. An appealing party must specify the order from
which it is appealing in the notice of appeal, and this court’s jurisdiction is
limited to the orders identified in the Notice of Appeal. See FED. R. APP. P.
3(c)(1)(B); Warfield v. Fid. & Deposit Co., 904 F.2d 322, 325 (5th Cir. 1990).
Although notices of appeals are liberally construed, our jurisdiction only
                                        3
    Case: 15-30831    Document: 00513451721      Page: 4   Date Filed: 04/05/2016



                                 No. 15-30831
extends to unmentioned rulings where the appellants’ intent to appeal them is
apparent and there is no prejudice to the opposing party. In re Hinsley, 201
F.3d 638, 641 (5th Cir. 2000).
      Here, the appellants’ notice of appeal specifically designated only the
district court’s September 17, 2015, order granting summary judgment for
appeal, and it reveals no implied challenge to the magistrate judge’s May 2015
ruling on their motion to reset deadlines or the district court’s August 2015
ruling on their motion for an extension of time. These unmentioned orders
therefore fall outside the scope of the appellants’ notice of appeal, and we lack
jurisdiction to review them.
      Next, the appellants argue that the district court erred in granting GM’s
motion for summary judgment. They claim the driver’s testimony that the
vehicle caught fire before hitting the guardrail contradicts GM’s experts’
opinions that the fire erupted after the impact with the guardrail and therefore
creates a genuine issue of material fact. We find this unpersuasive.
      “This court reviews a district court’s grant of summary judgment de
novo, applying the same standards as the district court.” EEOC v. WC&M
Enters., Inc., 496 F.3d 393, 397 (5th Cir. 2007). Therefore, this court “must
view the facts in the light most favorable to the non-moving party and draw all
reasonable inferences in its favor.” Id. Summary judgment is appropriate if
“[t]he moving party [shows] that if the evidentiary material of record were
reduced to admissible evidence in court, it would be insufficient to permit the
nonmoving party to carry its burden.” Beck v. Texas State Bd. of Dental
Examiners, 204 F.3d 629, 633 (5th Cir. 2000) (citing Celotex v. Catrett, 477 U.S.
317, 327 (1986)). If the moving party carries its summary judgment burden,
the non-moving party must present specific evidence of a genuine issue for
trial. Id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)).


                                        4
    Case: 15-30831     Document: 00513451721      Page: 5   Date Filed: 04/05/2016



                                  No. 15-30831
      To bring a successful products liability claim under Louisiana law for
either a composition defect or a design defect, the appellants must establish
that (1) the vehicle was unreasonably dangerous due to a composition defect or
a design defect; (2) the composition defect or design defect caused the plaintiffs’
damages; and (3) the composition defect or design defect existed when the
vehicle left GM’s control. LA. REV. STAT. § 9:2800.54. To show that a product
is unreasonably dangerous due to a composition defect, a plaintiff must
establish that “the product deviated in a material way from the manufacturer’s
specifications or performance standards for the product.” Id. § 9:2800.55. And
to show that a product is unreasonably dangerous due to a design defect, the
plaintiff must show that an alternative design could have prevented the
claimed damages and that the alternative design could be feasibly
implemented. Id. § 9:2800.56.
      Here, the appellants failed to establish a genuine issue of material fact
regarding a defect in composition because they did not show that the vehicle
“deviated in a material way from the manufacturer’s specifications or
performance standards for the product.” Id. § 9:2800.55. They presented no
evidence establishing GM’s specifications or performance standards or how the
Saturn Vue in this case differed from them. The appellants also failed to
establish a genuine issue of material fact regarding a design defect because
they did not present evidence of an alternative, feasible design. Id. § 9:2800.56.
Further, appellants presented no evidence that any alleged composition or
design defect existed when the vehicle left GM’s control. Id. § 9:2800.54. The
appellants assert that the driver’s testimony that the fire occurred before the
accident creates a genuine issue of material fact, yet the timing of the fire does
not, in itself, establish a composition or design defect or show that any such
defect existed when it left GM’s control.


                                        5
    Case: 15-30831   Document: 00513451721    Page: 6   Date Filed: 04/05/2016



                               No. 15-30831
     Because the appellants failed to establish a genuine dispute as to
material facts, the district court properly granted GM’s motion for summary
judgment.
                             CONCLUSION
     For these reasons, the judgment of the district court is AFFIRMED.




                                    6